673 S.E.2d 233 (2009)
In the Matter of John M. SHINALL.
No. S08Y2018.
Supreme Court of Georgia.
February 9, 2009.
Disbarment.
William P. Smith, III, General Counsel State Bar, Jenny K. Mittelman, Assistant General Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
This matter is before the Court on the Notice of Discipline filed by the State Bar against Respondent John M. Shinall in which it alleged that Shinall violated Rules 1.3, 1.4, 3.2, and 9.3 of the Georgia Rules of Professional Conduct, see Bar Rule 4-102(d). The Sheriff returned an entry of service non est inventus when Shinall could not be located at the address listed on his membership records with the State Bar, so the State Bar properly served him by publication, see Bar Rule 4-203.1(b)(3)(ii). Because Shinall failed to file a Notice of Rejection, he is in default, has no right to an evidentiary hearing, and is subject to discipline by this Court, see Bar Rule 4-208.1(b).
The facts, as deemed admitted by Shinall's default, show that he was retained by a client and paid $5,000. Shinall failed to file discovery responses, however, and did not notify his client of the motion for sanctions filed by the opposing party due to that failure. Shinall did not respond to the motion and the court entered an order directing him to respond to discovery and assessing attorney's fees, but Shinall did not advise his client about the order. Shinall did not file discovery and did not appear at the compliance hearing scheduled by the court, which led the court to strike his client's answer and counterclaim and award a default judgment against the client. Shinall did not notify his client of the judgment nor did Shinall return any of his client's calls. The client eventually learned of the default judgment and hired new counsel.
*234 Due to Shinall's admitted violations of the rules through this conduct, we agree with the State Bar that the appropriate discipline is disbarment. Accordingly, the name of John M. Shinall hereby is removed from the rolls of attorneys authorized to practice law in the State of Georgia. He is reminded of his duties under Bar Rule 4-219(c).
Disbarred.
All the Justices concur.